

108 HR 3644 IH: Eliminate Preventable Waste Act
U.S. House of Representatives
2013-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3644IN THE HOUSE OF REPRESENTATIVESDecember 3, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on the Budget and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo rescind funds provided to certain Federal agencies if the improper payment rate for certain agency-administered programs has increased from the previous year, and for other purposes.1.Short titleThis Act may be cited as the Eliminate Preventable Waste Act.2.Reports on improper payments(a)In generalNotwithstanding the requirements of section 2(a)(2) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note), not later than 90 days after the end of fiscal year 2014 and each fiscal year thereafter, the following agency heads shall perform the review required under section 2(a)(1) of such Act for the following programs, respectively:(1)Commissioner of the Social Security Administration—(A)the Supplemental Security Income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); and(B)the Old Age, Survivors, and Disability Insurance program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.).(2)Secretary of Agriculture—(A)the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and(B)the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).(3)Secretary of Labor; State unemployment compensation programs approved by the Secretary of Labor under section 3304 of the Internal Revenue Code of 1986.(4)Secretary of Health and Human Services—(A)Medicare fee-for-service (parts A and B of title XVIII of the Social Security Act (42 U.S.C. 1381 et seq.));(B)Medicaid (title XIX of such Act), Medicare Advantage (part C of title XVIII of such Act);(C)Medicare prescription drug benefit (part D of title XVIII of such Act); and(D)the Child Care and Development Fund (section 5082 of subchapter C of Public Law 101–508).(5)Secretary of the Treasury; the Earned Income Tax Credit (section 32 of the Internal Revenue Code of 1986).(6)Secretary of Veterans Affairs—(A)payments under section 607 of the Transportation, Treasury, and Independent Agencies Appropriations Act, 2004 (division F of Public Law 108–199); and(B)payments to non-Department facilities (as defined in section 1701(4) of title 38, United States Code) under the following:(i)section 1703 of such title (relating to hospital care and medical services provided to veterans in non-Department facilities);(ii)section 1725 of such title (relating to reimbursement to veterans for certain emergency treatment in non-Department facilities);(iii)section 1728 of such title (relating to reimbursement to veterans for certain treatment in non-Department facilities);(iv)section 8111 of such title (relating to the sharing of Department of Veterans Affairs and Department of Defense health-care resources); and(v)section 8153 of such title (relating to the sharing of health-care resources).(b)Budget submissionEach agency head shall include in the applicable agency annual budget request to the Office of Management and Budget a report on the review required under subsection (a).(c)SunsetIf a review under subsection (a) shows that the improper payment rate for any listed program is less than or equal to 0.00034 percent, this section shall no longer apply with respect to such program.3.Amendment with respect to President’s budget submission(a)In generalSection 1105(a) of title 31, United States Code, is amended by—(1)redesignating paragraph (37) (relating to the list of outdated or duplicative plans and reports) as paragraph (39); and(2)by adding at the end the following:(40)any report submitted to the Office of Management and Budget pursuant to section 2 of the Eliminate Preventable Waste Act..(b)Effective dateThe amendments made by this section shall take effect on October 1, 2014.4.Rescission of funds(a)Reduction in error ratesIf any report submitted by an agency head required under section 2, as included in President’s budget under section 1105(a) of title 31, United States Code (as amended by section 2 of this Act), does not show, with respect to the relevant program listed in section 2(a), a decrease in the improper payment rate from the fiscal year immediately preceding the fiscal year covered by the report, a rescission under subsection (b) of certain funds made available to the applicable agency shall apply.(b)Rescission(1)In generalOn the day that the President submits such a budget, there is rescinded (if necessary) from the following accounts a percentage of such account equal to the percentage of the highest improper payment rate of the program listed in the report submitted by the relevant agency pursuant to section 2 and included in such agency’s budget:(A)Department of Agriculture, Agricultural Programs—Production, Process, and Marketing—Office of the Secretary.(B)Department of Health and Human Services, Department of Health and Human Services—Office of the Secretary.(C)Department of Labor, Department of Labor—Departmental Management—Salaries and Expenses.(D)Department of the Treasury, Department of the Treasury—Departmental Offices—Salaries and Expenses.(E)Social Security Administration, Social Security Administration—Limitation on Administrative Expenses.(F)Department of Veterans Affairs, Department of Veterans Affairs—Departmental Administration—General Administration.(2)Proportionate applicationAny rescission made under paragraph (1) shall be applied proportionately within each listed account to each program, project, and activity (with programs, projects, and activities as delineated in the appropriation Act or accompanying reports for the applicable fiscal year covering such account).(c)Report to CongressFor each fiscal year beginning in fiscal year 2015, not later than the date on which President submits a budget under section 1105(a) of title 31, United States Code, each agency head listed in section 2(a) shall submit to Congress any report required by section 2 of this Act.(d)Effective dateThis section shall take effect on October 1, 2014.